,OFFICE,OF        THE ATTORNEY            GENERAL       OF TEXAS

                                           AUSTIN    _
                              ,. .-:
                                                          ‘.
Q-GUANN                                                        I               .”   ?
IlrwmlsYopr-                                                          _

                             ..
                                               ,
                                       -   .
     gonorable   i.   S. UurchiOOn




                                                          the fiftecntb of'
                                                          dated on tha day
                                                         arrants


                                                   pient of assistance dies
                                                    but prlor to the cashing
                                                   nissible under existing




               *If the first question is answered in the
          negative, is it peAulssiblefor the Department to
          can&e1 the warrant issued to the recipient and re-
          issue a warrant to the administrator of the estate
          or some porson legally responsible for the pwgment
          of the rcoipfent's debtst*      '.          ~,
                ._



                         ,
                                                        !'?<""'
.      '
                    :                                                                       ~,~.py-             m
                \                        .                        .'
                                                                                        .: :

                                                                                    ..        ..               ,,
                                                                                                               ,I
                                                                                             .~_._:.           -
                                                                                                              .. .
                                                                                                            ..
                                                                                                             . ;.-
    n0norpb10       J , 8.   Murohieon       -   page   8                               .i        '.:,,, *.:_ _ :
                                                                                                        "       ._,
                                                                                             '.      *
                                                                                                    ,.'~. .~.
                                                                                                                             .

              In our Opfaion the varrrrntsinquired about are ,
    transferable, and m;aybe paid to any one who hold8 sue, ~,I                                                         ;.

    properly endorsed.   ..
                                 z
              If tb0 payee~namod~~ the warrant dIea before
    he endOrscs'sanw3,the warrant aan only be,paid to liioa&                                                            ..

    dnlstrator, hoire.or.pard.ian.

              The unpa%Q’..arrant can not be o+ny~ll& by pu                                  .                  *
    pad a m3v'aarrant i'ssued.~n'lleuthereof.
                              ':.
                                                                                                       I

                                                                                                           :
                                                                                                                             ,.:




                                                                                   . .
                                                                   eeo. u.   Bar01113




                                                                       - .
                                                                              ..




                                                                                                                                   .   :




                                                                                                                    .